Name: 2002/115/EC,Euratom: Council Decision of 21 January 2002 appointing a Netherlands member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2002-02-14

 Avis juridique important|32002D01152002/115/EC,Euratom: Council Decision of 21 January 2002 appointing a Netherlands member of the Economic and Social Committee Official Journal L 043 , 14/02/2002 P. 0020 - 0020Council Decisionof 21 January 2002appointing a Netherlands member of the Economic and Social Committee(2002/115/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 258 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 15 September 1998 appointing the members of the Economic and Social Committee for the period from 21 September 1998 to 20 September 2002(1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Mr J. J. van DIJK, of which the Council was informed on 15 October 2001;Having regard to the nominations submitted by the Netherlands Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole ArticleMr E. van VELSEN is hereby appointed a member of the Economic and Social Committee in place of Mr J. J. van DIJK for the remainder of the latter's term of office, which runs until 20 September 2002.Done at Brussels, 21 January 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 257, 19.9.1998, p. 37.